131 Ga. App. 651 (1974)
206 S.E.2d 582
PEACOCK
v.
THE STATE.
49190.
Court of Appeals of Georgia.
Submitted April 1, 1974.
Decided April 22, 1974.
Phillip R. West, for appellant.
Albert D. Mullis, District Attorney, for appellee.
QUILLIAN, Judge.
The defendant was tried and convicted of theft by taking. An appeal based upon the general grounds was filed and the case is here for review. Held:
Recent possession of stolen goods without a reasonable explanation thereof will authorize a conviction of theft by taking. Voyles v. State, 115 Ga. App. 690 (155 SE2d 710). In the case sub judice it was a question for the jury whether the appellant's explanation of his possession of the property was satisfactory. Coley v. State, 41 Ga. App. 620 (2) (154 S.E. 203); Chubbs v. State, 204 Ga. 762 (1) (51 SE2d 851).
Judgment affirmed. Bell, C. J., and Clark, J., concur.